                       IN THE UNTED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE
                                                                                                        FILED
                                                                                                            JUL 0 2 2021 D$
                                                                                                 U.S. DISTRICT COURT
                                                                                                MIDDLE DIS'T'RICT OF TN.
    ANDY L. ALLMAN
    Petitioner                                        )
           ®                                          ) Docket No. 3:21-cv-00267
                                                        From the Tennessee Court of Criminal
    VS.                                               ) Appeals No. M2021-00196-CCA-118-CO
                                                        Sumner County Criminal Court Cases:
                                                        No. 2017-CR-548
SONNY WEATHERFORD,                                    ) No. 2017-CR-875
SHERIFF OF SUMNER                                     ) No. 2020-CR-133
COUNTY, TN                                            )
Respondent                                            )



                                            NOTICE OF FILING


          Comes now Petitioner, Andy L. Allman, and gives notice of filing the attached emails

and text messages to attorney Gary Copas.


          These documents are referenced on page 20 line 14 of Petitioner's Reply to Sonny

Weatherford's Response to Motion for Immediate Release as Exhibit 1.1


          Inadvertently, this exhibit was not attached to his reply.




                      0




1 Petitioner acknowledges that there are two (2) "Exhibit 1" attachments to the reply and apologizes for the error
and inconvenience.

                                                                                                                     1



     Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 1 of 18 PageID #: 1181
                                             Respectfully submitted,


                                              (f ~1-   1
     - - -                     - ---     -   A         Allman
                                             Petitioner
                                     •       117 W. Smith Street '
                                             Gallatin, TN 37066



                             CERTIFICATE OF SERVICE

I hereby certify that this Notice of Filing has been served via U.S. Mail on the 5th Day of July,

2021 addressed to:


Leah May Dennen
Sumner County Law Department
355 N. Belvedere Dr.
Room 303
Gallatin, TN 37066

Thomas B. Russell
Gullett, Sandford, Robinson & Martin, PLLC
150 Third Ave. S.
Suite 1700
Nashville, TN 37201




                                                  1                      %         %                t




                                              `-rdy L. Allman




 Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 2 of 18 PageID #: 1182
      .i1   Verizon LTE              5:56 PM                      97% Wp


        <GD
                                     Gary >

                           Frif Jan 22,10:4-6 AM
ri




                           Tue, Jan 26, 4:41 PM




                           Wed, Jan 27,3:33 FPM




                          Thu, Jan 28, 10:54 AM




                   ~)        ( -Text Message                        a
     Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 3 of 18 PageID #: 1183
     .i1 Verizon LTE               5:54 PM                    0 97% WI


       <(D
                                    Gary >




                         Thu, Jan 28,10:54 A►Nr1




                         Thu, Jan 28,12:07 PM




                          Thu, Jan 28, 2:31 PM
H




                 ~)('Text Message                                  Q~
    Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 4 of 18 PageID #: 1184
:III Verizo:n LTE            :8::36 AM -                0'87%o Q
                             ~AN
               - -




                              Gary >




                      Mon, Feb 1, 8:13 AM




                     Tue, Feb 16, 10:02 AM




                     Tue, Feb 231 3:53 PM



Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 5 of 18 PageID #: 1185
all Verizon                 10:59 AM


 < SI
    R.

                             Gary >


         -          ILie, Feb- 23,~3:53 RV—
 ®                         , ,    If     , ,         a            ,




                   Fri, Mar 12, 12:22 MVI




                   Wednesday 8:53 AM




Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 6 of 18 PageID #: 1186
        all Verizon ^               11:00 AM




                                     G ary

                                                                               74




®   ,      ,   ,            Wedne,sday 8;53 Avj                  10       ®    ~A,     2.
                                                                                       ,




                             Yesterday 6:10 AM             A a(-.C,V--x       ~,5) '10ZI




                                         a
                              Today 10:58 AM




        to
        Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 7 of 18 PageID #: 1187
   Verizon LTE               7:12 PM                      93% 0~


     r .-w



                             Gary >


                   Fri, Mar 26, 10:58 A`/l
                                    ®   •            •
                      •         ,                ,




                   Wed, Jun 2, 4:26 PM




                   Mon, Jun 7,7:17 PM



Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 8 of 18 PageID #: 1188
.il Verizen LTE              7:12 PM'                   l : 93'.0 ~
     0
     o   r~
     vJ •`~




                              Gary >




                    Wednesday 8:01 AM                      ~e_ l Le. 2021




                      Today 10:58 AM




0'                     Text i~ essage
Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 9 of 18 PageID #: 1189
sill Verizon LTE              8:39 AM
                                 fir   W




                                 Gary` >



  f                  klon, .tun 21, 4,0:58 AM                            •-   '




                     Sun, Jun 27, 8:11 PM




            t                !

                        Today 8:39 AM




                =~    Fxt
Case 3:21-cv-00267 Document 30 M       es
                               Filed 07/02/21 Page 10 of 18 PageID #: 1190
     Call Andy immediately

 From: Sonia H (soniah212@yahoo.com)

 To:     copasatty@aol.com

 Date: Thursday, January 28, 2021, 11:12 AM CST



 Gary,

Andy was not taken to the courthouse this morning so we do not know what occurred at the hearing. Please contact him ASAP to
provide n update and discuss.
                                •                       •                       •
He has been trying to call you.

Sonia Allman
Sent from my iPhone




f*




                Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 11 of 18 PageID #: 1191
PLEASE call Andy

From: Sonia H (soniah212@yahoo.com)

To:     copasatty@aol.com

Data: Thursday, January 28, 2021, 02:48 PM CST



Gary,

PLEASE call Andy if you have not already talked to him today. He needs to know what happened this morning and discuss other
things with you!!!!

Sonia Allman
Sent from my iPhone




                                 q %    %                %




                Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 12 of 18 PageID #: 1192
From: Sonia H (soniah212@yahoo.com)

To:     copasatty@aol.com

Date: Sunday, February 21, 2021, 10:49 AM CST



Gary,

Attached is a TRAP 8 Motion that Andy intends to file tomorrow, 2/22/21. Please let me know if you would
like me to dmail the exhibits as fvelIt If you' have anq questionsbr additiotls related to the Motfbn,•pleaseI
set up a meeting with Andy to discuss with him directly.

I ask that you not reach out to me as I am unable to relay messages as I often do not understand the issue
and my phone calls with Andy are recorded whereas your calls are not.

Again, contact Andy directly.

Sincerely,

Sonia Allman



      Trap 8_FINALpdf
      454.7!<B




 ♦      ♦     ♦         ♦    ♦       ♦          ♦   ♦   ♦        ♦    ♦      ♦         ♦   ♦      ♦         ♦    ♦




                  Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 13 of 18 PageID #: 1193
Tennessean article

From: Sonia H (soniah212@yahoo.com)

To:     copasatty@aol.com

Date: Friday, February 26, 2021, 11:36 AM CST



Gary,

 1 vyanled to share this 4rticfe that was in yesterday's Tennesseans                • S
       •                      •                    •                   •

 Tennessee judges are brushing aside bail laws, and it costs taxpayers (tennessean.com).




      Tennessee judges are brushing aside bail laws,
      and it's costing you
      Decades ago, Tennessee reformed its bail laws, but the changes
      never took. Since then, poor defendants and taxpa...




-lave you scheduled a meeting with Andy yet?

Sincerely,

Sonia Allman




                  Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 14 of 18 PageID #: 1194
Stamped Motion to Review

From: Sonia H (soniah212@yahoo.com)
To:     copasatty@aol.com

Date: Saturday, February 27, 2021, 07:01 PM CST



Gary,

 Attached is the stamped Motion to Review. A hard copy was mailed to you as well. Please let me know if
-you would like rrfe t6 send you the exhibits.          ' *                 ' •                  • •

Also, please schedule a meeting with Andy. He has not heard from you and needs to speak to you.

Sincerely,

Sonia Allman

        TRAP 8_Stamped.pdf
        2ANI 6




                                   %%             •   . f,         •   %%              •   %%




                Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 15 of 18 PageID #: 1195
Email from Andy Allman *ACTION REQUIRED*

From: Sonia H (soniah212@yahoo.com)

To:     copasatty@aol.com

Date: Monday, April 19, 2021, 12:10 PM CDT
              ------------                                                                                               ~-


Gar ,    1*                      I    •,                       /   .,                       /    y                       I    /0           I



 I have received a show cause order from Judge Trauger related to my petition for habeas corpus. She and the Tennessee Court
of Criminal Appeals are under the impression that paragraph 2 of our contract obligates you to file my TRAP 8 motion in the trial
court and the court of appeals. I have understood that you will not file the motions since both are required under TRAP 8(a) and
are for an appellate review of my bond conditions and we have no separate agreement for a TRAP 8 appeal. Please send me a
letter or declaration that you have not and will not file these motions under our contract. If you believe filling the motion is covered
by our contract, please sign the attached motion to review and file the same in the trial court. Sonia has all of the exhibits already
marked. I have attached the show cause order, opinion from the Court of Criminal Appeals, and my amended petition for habeas
corpus. I am again requesting that you set up a meeting with me to discuss my case.

Thanks. Andy Allman




        Show Cause Order.pdf
        504.7!cB

        TRAP 8 Order.pdf
        100.8kB

        Sumner County Motion to Review_GaryCopas2021.docx
        71.2kB

        USDC_Ameded_FINALpdf
        518.2kB




              Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 16 of 18 PageID #: 1196
  On-site visits

 From: Sonia H (soniah212@yahoo.com)

  To:     copasatty@aol.com

 Date: Monday, June 7, 2021, 07:22 PM CDT



                    0    .,                   •      ~~   ..              ~•             ~•
• ,Gary

 On-site visits have resumed during limited hours.

 M-F 8 am - 10:30/ 12:30 - 3:30/5:30
 No visits Saturday
 Sunday 12:30 - 3:30

 Please schedule a meeting with Andy.

 Sonia Allman
 Sent from my iPhone




            Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 17 of 18 PageID #: 1197
Meeting with Andy

From: Sonia H (soniah212@yahoo.com)
To:     copasatty@aol.com
Date-   Monday, June 21, 2021, 11:01 AM CDT



Gary,     '   .,                   .

Please schedule meeting with Andy.

He has been requesting a meeting with you.

He thought you would have at least spoken to him and provided an update during the court date earlier this month but
you did not.

Please set something up ASAP.

Thank you!

Sonia Allman
Sent from my iPhone




          Case 3:21-cv-00267 Document 30 Filed 07/02/21 Page 18 of 18 PageID #: 1198
